       Case 2:20-cv-01602-TLN-KJN Document 10 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   PARTS DYNASTY CORPORATION
     dba GO-PARTS, a California                Case No. 2:20-cv-01602-TLN-KJN
12   corporation,
13                         Plaintiff,          ORDER GRANTING STIPULATION
          v.                                   TO EXTEND ALL DEADLINES BY
14
                                               60 DAYS (L.R. 144(A))
15   SCOTT PETRETTA, an individual,
     and DOES 1-10, inclusive,
16
                           Defendant.
17

18

19

20

21

22

23

24

25

26

27

28


                                         ORDER
      Case 2:20-cv-01602-TLN-KJN Document 10 Filed 11/05/20 Page 2 of 2


1          Before this Court is a Stipulation to Extend All Deadlines by 60 Days, filed
2    jointly by Plaintiff Parts Dynasty Corporation (“Plaintiff”) and Defendant Scott
3    Petretta (“Defendant”). For good cause shown, the stipulation is entered, and an
4    additional 60-day extension is GRANTED. Defendant shall file an Answer or
5    otherwise respond to Plaintiff’s Complaint on or before January 5, 2021.
6          IT IS SO ORDERED.
7
8    Dated: November 5, 2020
9
10                                                   Troy L. Nunley
                                                     United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                             ORDER
